                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

VIRGINIA CLAYTON                                                                                         PLAINTIFF

vs.                                          Civil No. 4:19-cv-04026

ANDREW SAUL 1,                                                                                           DEFENDANT
Commissioner, Social Security Administration


                                                     JUDGMENT

         Comes now the Court on this the 30th day of December 2019, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security

Administration is AFFIRMED, and Plaintiff’s Complaint is hereby dismissed with prejudice.

         IT IS SO ORDERED.

                                                                             /s/ Barry A. Bryant
                                                                             HON. BARRY A. BRYANT
                                                                             U. S. MAGISTRATE JUDGE




1
 Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant, pursuant to
Rule 25(d)(1) of the Federal Rules of Civil Procedure.
